                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JAMES B. FULLERTON and
BARBARA A. FULLERTON,
Husband and Wife,

               Plaintiffs,

       v.                                                     Civ. No. 19-415 WJ/SCY

SOUTHLAND ROYALTY COMPANY, LLC,

               Defendant.


    MEMORANDUM OPINION AND ORDER GRANTING IN PART PLAINTIFFS’
                      MOTION TO COMPEL

       THIS MATTER comes before the Court on Plaintiffs’ Motion to Compel Defendant to

Produce Documents Identifying its Members and Their States of Citizenship (Doc. 8), filed June

18, 2019 and fully briefed July 8, 2019. Having considered the parties’ arguments and all

relevant authority, the Court grants in part Plaintiffs’ Motion to Compel.

                                           Background

       On May 7, 2019, Plaintiffs James and Barbara Fullerton filed a Complaint against

Southland Royalty Company, LLC (“Southland”). Doc. 1. In order to meet the diversity

jurisdiction requirements of 28 U.S.C. § 1332(a)(1),1 Plaintiffs alleged that (1) they “are both

residents and citizens of the State of Colorado”; (2) “[o]n information and belief, all of the

members of Defendant Southland are citizens of states other then the State of Colorado”; and (3)

“the amount in controversy exceeds $75,000, exclusive of interest and costs.” Doc. 1, ¶¶ 1-3. In

response, Defendant Southland filed a Motion to Dismiss, alleging complete diversity does not


1
  Under 28 U.S.C. § 1332(a), federal courts have “original jurisdiction of all civil actions where
the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs
and is between citizens of different States . . . .”

                                                  1
exist. Doc. 6. It asserts that one of its members is MorningStar Partners, LP (“MorningStar”),

and at least one of MorningStar’s members is a citizen of Colorado. Id. at 2-3. Accordingly, it

contends that “Southland is considered a citizen of the State of Colorado, among others, because

at least one of its members is considered a citizen of the State of Colorado.”2 Id. In support, it

provides an affidavit of Pamela Graham, Executive Assistant to the President of Southland, who

attests that MorningStar is a member of Southland and that “at least one limited partner of

MorningStar resides in the State of Colorado.” Doc. 6-1, ¶ 5.

       Before filing the present Motion to Compel, Plaintiffs requested from Defendant

Southland documents identifying each member of Southland and documents identifying the

citizenship of each member. Doc. 8-1 at 4. Defendant Southland responded by offering to

provide “documentation that MorningStar Partners, LP, is a member of Southland and that a

limited partner of MorningStar is a Colorado resident, on the condition that [Plaintiffs] sign a

confidentiality agreement.” Id. at 2. Plaintiffs declined this offer, id., and now seek a Court order

compelling production of the requested documents, Doc. 8 at 1.

                                              Analysis

       Federal Rule of Civil Procedure 26(b)(1) allows discovery of “any nonprivileged matter

that is relevant to any party’s claim or defenses and proportional to the needs of the case . . . .”

Defendant asserts that it should not be required to produce citizenship documents of all its

members because any discovery requests would be premature and because such information is

irrelevant. The Court will address each argument in turn.



2
  An LLC is a citizen of each and every state in which any member is a citizen. See Siloam
Springs Hotel, L.L.C. v. Century Surety Co., 781 F.3d 1233, 1234 (10th Cir. 2015). Similarly, a
limited partnership (LP) is a citizen of each and every state in which any member is a citizen. See
Penteco Corp., Ltd. P’ship-1985A v. Union Gas Sys., Inc., 929 F.2d 1519, 1522-23 (10th Cir.
1991).

                                                   2
   1. The Court construes the current motion as a request for Rule 26(d) discovery.

       Defendant first asserts that the Court should deny the Motion to Compel because

Plaintiffs never tendered discovery requests upon it. Doc. 11 at 3. Defendant is correct that

Plaintiffs never sent it formal interrogatories or requests for production, but instead made their

request for citizenship documents by telephone and email. Doc. 8-1. Defendant further contends

that the Court should deny the Motion to Compel because Plaintiffs cannot tender discovery

requests at this early stage of litigation without seeking a Court order under Federal Rule of Civil

Procedure 26(d). Doc. 11 at 3. Again, that is true. Rule 26(d) provides that “[a] party may not

seek discovery from any source before the parties have conferred as required by Rule 26(f),

except . . . when authorized by these rules, by stipulation, or by court order.” In this case, the

Court found good cause to extend the time to issue a scheduling order, Doc. 7, so the time to

confer under Rule 26(f) has not yet expired. See Fed. R. Civ. P. 26(f)(1). The present Motion,

however, is clearly a request for early discovery under Rule 26(d). Because, as explained below,

Plaintiffs seek only production of limited information relevant to jurisdiction and the pending

Motion to Dismiss, the Court finds good cause to grant the Rule 26(d) request and grant

Plaintiffs permission to serve limited discovery upon Defendant.

   2. Discovery identifying the citizenship of the alleged non-diverse members is relevant
      to the Motion to Dismiss.

       Defendant next argues that because it produced an affidavit as evidence that diversity

jurisdiction does not exist, any additional information concerning its members’ citizenship is

irrelevant. The affidavit Defendant references is that of Pamela Graham, which states only that

MorningStar is a member of Southland and that “at least one limited partner of MorningStar

Partners LP resides in the State of Colorado.” Doc. 6-1, ¶ 5 (emphasis added). Residency is not

equivalent to citizenship for diversity purposes. See Siloam Springs Hotel, 781 F.3d at 1238.


                                                  3
Rather, “it is domicile that is relevant for determining citizenship.” Id. True, proof of residency

may serve as prima facia evidence of citizenship in certain circumstances where the record

indicates that an allegation of residency was intended to be an allegation of citizenship. See

Whitelock v. Leatherman, 460 F.2d 507, 514 n.14 (10th Cir. 1972) (citing Kelleam v. Maryland

Cas. Co., 112 F.2d 940 (10th Cir. 1940), rev’d on other grounds, 312 U.S. 377 (1941)).

Establishing a prima facia case, however, falls short of definitively resolving the citizenship

question. Plaintiffs are entitled to an opportunity to rebut Defendant’s argument. Without

discovery of certain information in Defendant’s possession about the alleged non-diverse

members’ citizenship, Plaintiffs will have no meaningful opportunity to do so.3

        While information about the alleged non-diverse members’ citizenship is relevant,

however, Plaintiffs offer no argument as to why they are entitled to personal information about

individuals whose citizenship Defendant does not claim would destroy diversity jurisdiction.

Plaintiffs cite Carden v. Arkoma Associates, 494 U.S. 185, 195 (1990), for the proposition that

the Supreme Court has “reject[ed] the contention that to determine, for diversity purposes, the

citizenship of an artificial entity, the court may consult the citizenship of less than all of the

entity’s members.” Doc. 8 at 4 (citing Carden, 494 U.S. at 195). In Carden, the Supreme Court

held that, when determining the citizenship of an artificial entity, the district court must consider

whether the citizenship of any of its members might destroy diversity jurisdiction. 494 U.S. at

195. Thus, in this case, the relevant inquiry is whether any of Southland’s members (perhaps

through MorningStar) are citizens of Colorado. Accordingly, while Plaintiffs are entitled to

information about any of Southland’s members asserted to be Colorado citizens, Plaintiffs are



3
 Plaintiffs also argue that the statement contained in the affidavit about residency is inadmissible
hearsay. Doc. 15 at 3. Because the Court finds that Plaintiffs are entitled to additional citizenship
discovery, it need not address the hearsay argument.

                                                   4
not entitled to personal information about members not alleged to be Colorado citizens. After all,

diversity is destroyed if any one member is a citizen of Colorado, where Plaintiffs are also

citizens. See 28 U.S.C. § 1332(a)(1); see also Lincoln Property Co. v. Roche, 546 U.S. 81, 89

(2005) (“Since Stawbridge v. Curtiss, 2 L.Ed. 435 (1806), we have read the statutory formation

“between . . . citizens of different states” to require complete diversity between all plaintiffs and

all defendants.”). Accordingly, the Court will grant Plaintiffs’ Motion to Compel in part,

allowing Plaintiffs to serve discovery upon Defendant requesting information or documents

showing MorningStar is a member of Southland and information or documents related to the

citizenship of any individual Southland claims would destroy diversity jurisdiction.

   3. The Court grants disclosure of certain citizenship information subject to a
      protective order.

       Finally, Defendant asserts that, should the Court grant Plaintiffs’ Motion to Compel, it

should be granted subject to a protective order because the information Plaintiffs seek is

“commercial information that is not available to the public.” Doc. 11 at 5. Plaintiffs do not

dispute this contention. Additionally, in reply to its Motion to Dismiss, Defendant explains that

the documents it offered to produce to establish citizenship of a non-diverse member included a

signed IRS Form W-9. Doc. 12 at 5. That document undoubtedly contains sensitive, personal

information. Accordingly, the Court finds good cause under Federal Rule of Civil Procedure

26(c)(1)(G) to enter a protective order. Rather than blindly dictating the terms of that protective

order, the Court will provide the parties an opportunity to submit a protective order to the Court.

The Court thus orders the parties to submit a proposed protective order within 10 calendar days

from the date of this Order. To the extent the parties cannot agree on a protective order, the

parties shall submit competing versions of the portions of the proposed protective order on which

they cannot agree.


                                                  5
                                            Conclusion

       For the above stated reasons, the Court GRANTS IN PART Plaintiffs’ Motion to

Compel. Under Rule 26(d), Plaintiffs are granted permission to serve a maximum of 4

Interrogatories and 4 Requests for Production upon Defendant Southland, limited to (1)

requesting information or documents showing MorningStar is a member of Southland and (2)

requesting information or documents related to any individual Southland claims would destroy

diversity jurisdiction. Plaintiffs shall have 10 calendar days from the date of this order to serve

such discovery. Defendant’s responses to such discovery will be subject to a protective order.

       Finally, because receipt of discovery responses may alter Plaintiffs’ response to the

pending Motion to Dismiss (Doc. 6), within 14 calendar days of service of Defendant’s

discovery responses, Plaintiffs may file a supplemental response to the Motion to Dismiss.

Within 14 calendar days of service of the supplemental response, Defendant may file a

supplemental reply.



                                               __________________________
                                               STEVEN C. YARBROUGH
                                               United States Magistrate Judge




                                                  6
